DETAILED ACTION
This action is in response to the amendment filed 06/28/2021. Claims 1, 3-11, 13-21, 23-41 and 43-49 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rongtian Zhang (71,773) on 8/10/2021.

Please amend claims 11, 14, 21 and 26 and cancel claims 13 and 23 as follows: 

Claim 11. (Currently Amended) An apparatus, comprising: 

wherein the host comprises a memory controller configured 
to provide a data clock suspend command to the memory via the link while the data clock is synchronized between the host and the memory, wherein the data clock suspend command notifies the memory to disable toggling a clock tree buffer, the clock tree buffer being configured to toggle based on the data clock, 
to toggle the data clock after providing the data clock suspend command, 
[[and]] to provide a read or write command to the memory via the link, subsequent to providing the data clock suspend command, wherein the read or write command notifies the memory to start toggling a data clock buffer and 
to provide the read or write command to access the memory, without performing synchronization of the data clock between providing the data clock suspend command and providing the read or write command.  

Claim 13. (Canceled) 

Claim 14. (Currently Amended) The apparatus of claim [[13]]11, wherein the memory controller is configured to provide a mode register read command to the memory via the link, for information of the data clock suspend command, and configured to provide the data clock suspend command based on the information of the data clock suspend command.  
Claim 21. (Currently Amended) A method to reduce power of a data clock for a memory coupled to a host via a link, comprising: 
receiving a data clock, by the memory, from a host via a link; 
synchronizing, by the memory, the data clock with the host; 
toggling, by a clock tree buffer of the memory, based on the data clock to capture write data or to output read data; 
detecting, by the memory, a data clock suspend command while the data clock is synchronized between the memory and the host; 
disabling toggling the clock tree buffer based on the data clock, in response to detecting the data clock suspend command; 
detecting, by the memory, a read or write command subsequent to detecting the data clock suspend command; [[and]]
starting toggling based on the data clock, by the clock tree buffer, in response to detecting the read or write command and 
performing a read or write operation, by the memory, in response to the read or write command, without performing synchronization of the data clock between detecting the data clock suspend command and detecting the read or write command. 

Claim 23. (Canceled)

Claim 26. (Currently Amended) The method of claim [[23]]21, wherein the memory operates according to a low power double data rate dynamic random-access memory specification.  
Allowable Subject Matter
Claims 1, 3-11, 14-21, 24-41 and 43-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1,“ … wherein the clock tree buffer is configured to disable toggling based on the data clock in response to the command decoder detecting the data clock suspend command; the command decoder is further configured to detect a read or write command subsequent to detecting the data clock suspend command without performing synchronization of the data clock between detecting the data clock suspend command and detecting the read or write command, and the clock tree buffer is further configured to start toggling based on the data clock in response to the command decoder detecting the read or write command”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
The closest prior art of record is Hisamatsu. Hisamatsu discloses resuming a suspended clock buffer after receiving a subsequent packet. However, neither Hisamatsu nor any other prior art of record, discloses detecting a read or write command subsequent to detecting the data clock suspend command without performing synchronization of the data clock between detecting the data clock suspend command and detecting the read or write command. Therefore, the prior art of record does not appear to teach claim 1 as a whole. Claims 3-10 are allowable at least by the virtues of their dependencies from independent claim 1.
With respect to independent claim 11, claim 11 recites substantially similar limitations to claim 1 and is therefore allowable for the same reasons as claim 1 above. Claims 14-20 are allowable at least due to their dependencies on claim 11.
21, claim 21 recites substantially similar limitations to claim 1 and is therefore allowable for the same reasons as claim 1 above. Claims 24-30 are allowable at least due to their dependencies on claim 21.
With respect to independent claim 31, claim 31 recites substantially similar limitations to claim 1 and is therefore allowable for the same reasons as claim 1 above. Claims 33-40 are allowable at least due to their dependencies on claim 31.
With respect to independent claim 41, claim 41 recites substantially similar limitations to claim 1 and is therefore allowable for the same reasons as claim 1 above. Claims 43-49 are allowable at least due to their dependencies on claim 41.

Drawings
The drawings were received on 6/28/21 and 8/10/21.  The replacement drawing of Figure 2 on 6/28/21 and the replacement drawing of Figure 3 on 8/10/21 are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/           Primary Examiner, Art Unit 2183